Filed 3/20/15 Tomatoes Extraordinaire v. Berkley CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



TOMATOES EXTRAORDINAIRE, INC.,                                      D065768

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2010-00085115-
                                                                     CU-BC-CTL)
WILLIAM BERKLEY,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County, Timothy

B. Taylor, Judge. Affirmed.

         Paul Marion Grinvalsky for Plaintiff and Appellant.

         Casey Gerry Schenk Francavilla Blatt & Penfield and Jeremy Robinson for

Defendant and Respondent.


         Tomatoes Extraordinaire, Inc., doing business as Specialty Produce (Specialty)

obtained a judgment against William Berkley. After this court reversed the judgment on

appeal, the trial court entered judgment in Berkley's favor and ordered Specialty to pay
attorney fees incurred by Berkley. Specialty argues Berkley was not entitled to an award

of contractual attorney fees. We reject this contention and affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       The underlying litigation in this case was addressed in a prior appeal to this court.

(Tomatoes Extraordinaire, Inc. v. Berkley (2013) 214 Cal.App.4th 317 (Tomatoes I).)1

Specialty, a produce seller, supplied produce to a restaurant, Jack's La Jolla (Jack's).

Jack's failed to pay for the produce and then went out of business. Specialty filed an

action against Jack's, as well as Jack's controlling officer Berkley, to recover the monies

owed for the produce. Specialty alleged that Berkley was personally liable for Jack's

debts under two theories: (1) Berkley had provided a personal guarantee to Specialty by

signing a "Guaranty Agreement," and (2) Jack's was a dealer within the meaning of the

Perishable Agricultural Commodities Act, 1930 (PACA; 7 U.S.C. § 499a et seq.) and

hence Berkley was subject to the PACA law permitting imposition of personal liability

on corporate officers. (Tomatoes I, supra, at p. 320.)

       In the proceedings before the trial court, Specialty obtained a $44,624.91 judgment

against both Jack's and Berkley.2 Concerning Berkley's personal liability, the trial court

rejected Specialty's personal guarantee claim (finding Berkley had not signed or

authorized the signing of the Guaranty Agreement), but ruled in Specialty's favor on its

PACA personal liability claim. (Tomatoes I, supra, 214 Cal.App.4th at pp. 320-321.)

1      We grant Berkley's unopposed motion requesting that we take judicial notice of
the appellate record in Tomatoes I.

2      Jack's did not make an appearance and incurred a default judgment.
                                              2
       The trial court's $44,624.91 judgment against Jack's and Berkley included $7,000

for attorney fees incurred by Specialty for the trial-level litigation. The court ordered

Jack's and Berkley to pay these fees based on the attorney fees provision in various

contractual documents between Specialty and Jack's, including a document entitled

"REFERENCES," the Guaranty Agreement, and invoices from Specialty (collectively,

the Specialty/Jack's contractual documents).3

       Berkley represented himself at trial, but after the judgment was entered against

him, he retained counsel to assist with a new trial motion and to file an appeal

challenging the court's imposition of personal liability on him under PACA. (Tomatoes I,

supra, 214 Cal.App.4th at p. 321 & fn. 2.) To support his challenge to the judgment,

Berkley raised an issue of statutory interpretation, contending that Specialty did not

establish that Jack's was a produce dealer within the meaning of PACA, and hence

PACA's personal liability principles were inapplicable. His new trial motion was

unsuccessful, but he prevailed on appeal to this court based on our interpretation of the


3       The References document states: "In the event that formal collection efforts are
instituted on any invoice arising from this application, the undersigned hereby agree(s) to
pay all reasonable collection costs, including but not limited to attorneys' fees and court
costs arising from the collection process."
        The invoice states: "If legal action is taken to collect a past due account, buyer
agrees to pay all collections costs and/or all reasonable attorney fees."
        The Guaranty Agreement states: "Should collection proceedings be instituted by
Specialty Produce, Inc., concerning accounts covered by this GUARANTY
AGREEMENT, GUARANTOR (S) hereby agree(s) to be responsible for payment of all
reasonable collection costs, attorney fees and court costs incurred in said collection
proceedings whether or not litigation is instituted. Further, should any other legal dispute
arise among the parties, Specialty Produce, Inc., CLIENT and/or GUARANTOR (S), the
prevailing party shall be entitled to attorney fees and costs."

                                              3
PACA statute. We reversed the judgment, and ordered Specialty to pay Berkley's costs

on appeal. (Tomatoes I, at pp. 320, 328.)

       After reversal of the judgment on appeal, Berkley filed a motion before the trial

court for the attorney fees he incurred to reverse the judgment. Berkley noted that he had

been ordered to pay contractual attorney fees to Specialty at the trial level when Specialty

prevailed, and asserted that he now was entitled to contractual attorney fees because he

had succeeded in reversing the judgment in favor of Specialty. Berkley's counsel

provided a summation of the fees incurred by Berkley to challenge the PACA personal

liability judgment against him. These fees included (1) charges for the unsuccessful new

trial motion based on the PACA issue, which counsel stated formed the basis for the

appeal and (2) charges for the appeal based on the PACA issue. Because Berkley

represented himself at trial, no attorney fees were requested for Berkley's successful

litigation of the Guaranty Agreement issue at trial.4

       The court ruled that Berkley was entitled to contractual attorney fees for the fees

he incurred in reversing the judgment, and ordered that Specialty pay $14,725 for

Berkley's fees. Even though Berkley's fee request was based on fees incurred for the new


4       Even though Berkley prevailed on the Guaranty Agreement issue at trial, he was
not deemed a prevailing party and was ordered to pay contractual attorney fees because
he was held liable for the contractual obligations under PACA. (See Douglas E.
Barnhart, Inc. v. CMC Fabricators, Inc. (2012) 211 Cal.App.4th 230, 239-242.) Once
the PACA issue was resolved in his favor on appeal, he was a prevailing party in the
litigation and was eligible to request all reasonable fees incurred at the trial and appellate
level. (Douglas, supra, at p. 250.) However, in the attorney fees motion filed after
reversal on appeal, his counsel did not seek fees for the earlier litigation of the Guaranty
Agreement issue, apparently because Berkley represented himself at trial and incurred no
fees. (See Trope v. Katz (1995) 11 Cal.4th 274, 280.)
                                              4
trial motion and appeal concerning the PACA issue, the trial court stated that the fee

award was based on the Guaranty Agreement issue. The court cited the attorney fees

provision in the Guaranty Agreement, and stated Berkley proved he did not sign the

Guaranty Agreement and hence he prevailed on this claim.

                                       DISCUSSION

       Absent a statute or contractual provision authorizing an award of attorney fees,

each party to a lawsuit generally must pay his or her own attorney fees. (Cargill, Inc. v.

Souza (2011) 201 Cal.App.4th 962, 966 (Cargill).) The parties do not dispute that PACA

does not contain an attorney fees provision applicable to this case, and that any award of

attorney fees in this case requires contractual authorization.

       The record shows that there is an attorney fees provision in the Specialty/Jack's

contractual documents, and that pursuant to these contractual documents Berkley was

ordered to pay attorney fees to Specialty when Specialty prevailed at the trial court level

on its PACA personal liability claim against Berkley. Nevertheless, Specialty argues that

even though Berkley succeeded on appeal in reversing the personal liability PACA

judgment in favor of Specialty, Berkley is not entitled to the fees he incurred to obtain the

reversal because he is not a party to the Specialty/Jack's contractual documents.

Specialty also notes the trial court awarded the attorney fees to Berkley based on the

attorney fees provision in the Guaranty Agreement and the fact that Berkley prevailed on

the personal liability claim derived from this agreement. Specialty asserts this could not

provide a proper basis for the fee award because the issue of liability under the Guaranty

Agreement was resolved at trial in Berkley's favor and was not at issue on appeal, and

                                              5
further Berkley incurred no fees when litigating this issue because he represented himself

at trial. Specialty does not challenge the amount of fees awarded.

       As we shall explain, Specialty's allegations against Berkley under PACA law

sought to make Berkley personally liable for Jack's contractual obligations to Specialty

that were set forth in the Jack's/Specialty contractual documents. Thus, even though

Jack's (not Berkley) was the signatory in the Jack's/Specialty contractual relationship,

Berkley was alleged under PACA to be "standing in the shoes" of Jack's for purposes of

the contractual obligations, which included the obligation to pay attorney fees.

Accordingly, Berkley, who became the prevailing party on appeal, is entitled to attorney

fees as provided for in the Jack's/Specialty contractual documents. The fact that the trial

court's written decision narrowly references the Guarantee Agreement and Berkley's

success on the guarantee issue, without referencing Berkley's success on the PACA issue

on appeal and the contractual documents as a whole, does not defeat Berkley's right to

attorney fees as the prevailing party.

       Where a contract provides for an award of attorney fees in an action on the

contract, the reciprocity provisions of Civil Code section 1717 allow for recovery of fees

by whichever party prevails in an action on the contract, regardless of whether the

contract specifies that party. (Cargill, supra, 201 Cal.App.4th at p. 966.) Absent

contractual language indicating otherwise, a contract providing for attorney fees to be

awarded to a contracting party does not typically apply to a nonsignatory party. (Id. at

pp. 966, 968-970.) However, the contractual attorney fees provision may properly apply

to a nonsignatory party if the litigation involves circumstances in which "the

                                             6
nonsignatory party 'stands in the shoes of a party to the contract.' " (Id. at p. 966;

California Wholesale Material Supply, Inc. v. Norm Wilson & Sons, Inc. (2002) 96

Cal.App.4th 598, 605-606 (California Wholesale).)

          For example, when the litigation involves a claim that a nonsignatory party is an

assignee or guarantor of the contract containing the attorney fees provision, the

contractual attorney fees provision properly extends to the assignee or guarantor who is

bound by the terms of the contract. (California Wholesale, supra, 96 Cal.App.4th at pp.

605-606, 608; Niederer v. Ferreira (1987) 189 Cal.App.3d 1485, 1505-1506.) This

principle applies even if the instrument inserting the nonsignatory party into the

contractual relationship does not contain an attorney fees provision. (Niederer, supra, at

pp. 1505-1506.) As explained in Niederer, "the guaranty and the note [containing the

attorney fee provision] 'must be construed to be but one instrument, constituting a single

contract, upon which the liability of the guarantor, to the extent of its obligation, [is]

commensurate with that of the maker of the note.' " [Citations.] [¶] . . . [¶] While the

terms of the guaranty do not specifically provide for payment of attorneys' fees in the

event of a suit on the guaranty, the guaranty does, in essence, provide the guarantors will

'perform' the underlying contract or make payment on the note in accordance with its

terms in the event of default. Therefore, . . . defendant, as guarantor, agreed to pay

attorneys' fees, as provided in the note, if there was a suit against him on the guaranty."

(Ibid.)

          In the litigation underlying Tomatoes I, Specialty alleged that Berkley was

individually liable for Jack's contractual obligations under PACA personal liability

                                               7
principles. Under the PACA provisions, a corporate officer who controls the assets of a

produce buyer holds the assets in trust for the payment of the produce seller, and the

failure to pay the seller can result in the imposition of personal liability on the corporate

officer. (Weis-Buy Services, Inc. v. Paglia (3d Cir. 2005) 411 F.3d 415, 421; Sunkist

Growers, Inc. v. Fisher (9th Cir. 1997) 104 F.3d 280, 282-283.) In this circumstance, the

corporate officer is personally responsible for satisfying the produce buyer's contractual

obligations to the produce seller. Thus, if Berkley was held personally liable under

PACA, it was because he was obligated to pay the amounts owed by Jack's to Specialty

under their contractual agreements. It follows that the attorney fees provision in the

Specialty/Jack's contractual documents extended to Berkley as a party "standing in the

shoes" of the contracting party for purposes of the contractual obligations.

       Consistent with this, at the conclusion of the original trial when Specialty

prevailed on its PACA allegation against Berkley, the trial court ordered Berkley to pay

attorney fees to Specialty based on the attorney fees provision in the Specialty/Jack's

contractual documents even though Berkley was a nonsignatory party. On appeal,

Berkley succeeded in reversing the PACA liability ruling, and the trial court thereafter

ordered Specialty to pay contractual attorney fees to Berkley. It is well established that

when a signatory party (i.e., Specialty) is entitled to contractual attorney fees when

prevailing in an action against a nonsignatory party (i.e., Berkley), the nonsignatory party

is likewise entitled to fees in the event the nonsignatory party prevails. (California

Wholesale, supra, 96 Cal.App.4th at p. 608.) This is the situation here.



                                              8
       Contrary to Specialty's assertion, the fact that the PACA personal liability claim

alleged against Berkley arose by operation of the PACA law rather than through the

express terms of a contract executed by the parties does not alter the applicability of the

contractual attorney fees provision to Berkley.5 Imposition of PACA personal liability is

premised on the assumption that a controlling officer of a qualifying PACA produce

buyer is aware that the contractual relationship with a produce seller is governed by the

PACA laws. (See Golman-Hayden Co., Inc. v. Fresh Source Produce, Inc. (5th Cir.

2000) 217 F.3d 348, 351.) In this circumstance, the PACA laws are implicitly

incorporated into the contractual agreements and the corporate officer's personal liability

under PACA is part of the contractual relationship. (See Swenson v. File (1970) 3 Cal.3d

389, 393 [" ' "laws in existence when an agreement is made, which laws the parties are

presumed to know and to have had in mind, necessarily enter into the contract and form a

part of it, without any stipulation to that effect, as if they were expressly referred to and

incorporated" ' "].) Accordingly, absent some indication that the parties had a contrary

intent, the nonsignatory corporate officer being held individually liable is deemed to have

agreed to be bound by the attorney fees provision in the contract. (See, e.g., E. Armata,

Inc. v. Platinum Funding Corp. (S.D.N.Y. 1995) 887 F.Supp. 590, 594-595 [attorney fees

provision in contract between PACA produce buyer and seller applied to nonsignatory




5       The Jack's/Specialty contractual documents include references to the PACA
statutory trust in favor of the seller, but they do not expressly refer to a controlling
officer's personal liability under PACA.
                                               9
party who took over buyer's accounts and who was on constructive notice of its liability

under PACA statute].)

       Moreover, the record does not reflect that during the underlying trial Specialty's

contract claims were segregated from its PACA claims so as to render Berkley's alleged

liability under PACA distinct from his alleged liability under the contract. If this had

been done, Specialty would not have been entitled to an award of contractual attorney

fees against Berkley when it prevailed solely on the PACA claim. Because the case was

pursued against Blakely in a manner that incorporated the PACA claim into the contract

claim, Specialty's attempt to separate the claims for purposes of attorney fees at this

juncture is unavailing.

       Finally, Berkley's right to attorney fees is not defeated by the fact that the trial

court premised its award on the attorney fees provision in the Guaranty Agreement and

Berkley's trial-level success on the personal guarantee issue at a time when he was

representing himself and incurred no fees. We affirm a judgment if it is legally correct

even if for reasons different from the trial court's reasons. (ASP Properties Group, L.P.

v. Fard, Inc. (2005) 133 Cal.App.4th 1257, 1268.) Berkley's counsel requested fees

based on the PACA issue, and supported his request with a delineation of the hours spent

litigating this issue during the new trial motion and appeal. Although the trial court

referred to the personal guarantee issue in its written decision, the fees it actually

awarded were based on the PACA issue.

       We also reject Specialty's assertions that (1) Berkley's request for fees was

untimely because he did not seek them when he prevailed at the original trial on the

                                              10
personal guarantee issue, and (2) the trial court should have denied his fee request on

equitable principles. Berkley was not found to be a prevailing party when he prevailed

on the personal guarantee issue because he was found liable under PACA, and in any

event he did not incur fees on the personal guarantee issue because he represented

himself at trial. (See fn. 4, ante.) Thus, he had no basis to request fees at the conclusion

of the original trial, and there is no untimeliness issue. Further, Specialty has not

presented any argument establishing the trial court was required to deny fees on equitable

grounds. (See Nelson v. Kerzner (E.D.Pa. 1953) 110 F.Supp. 949, 950-951 [PACA

produce seller may be liable for buyer's attorney fees when buyer is prevailing party];

EnPalm, LLC v. Teitler (2008) 162 Cal.App.4th 770, 774-775 & fn. 5 [although trial

court may reduce contractual attorney fees based on finding that prevailing party engaged

in unnecessary litigation, court may not reduce fees based on its views on merits of case

or antipathy toward party].)

       Berkley was properly awarded contractual attorney fees as the prevailing party

after reversal of the judgment in favor of Specialty on appeal. He is also entitled to file a

request for fees in the trial court for defending the instant appeal pursued by Specialty.

(See Douglas E. Barnhart, Inc. v. CMC Fabricators, Inc., supra, 211 Cal.App.4th at pp.

250-251.)




                                             11
                                      DISPOSITION

     The judgment is affirmed. Appellant to pay respondent's costs on appeal.




                                                                         HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



NARES, J.




                                         12